Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 1 of 11 PageID 3572




                                                                      EXHIBIT
                                                                                    exhibitsticker.com




                                                                          4
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 2 of 11 PageID 3573
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 3 of 11 PageID 3574
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 4 of 11 PageID 3575
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 5 of 11 PageID 3576
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 6 of 11 PageID 3577
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 7 of 11 PageID 3578
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 8 of 11 PageID 3579
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 9 of 11 PageID 3580
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 10 of 11 PageID 3581
Case 2:14-cv-00437-SPC-NPM Document 161-4 Filed 03/12/20 Page 11 of 11 PageID 3582
